DETAILED ACTION
This action is responsive to the application filed 2/28/2019.
Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 3/9/2018. It is noted, however, that applicant has not filed a certified copy of the priority application as required by 37 CFR 1.55. Applicant submitted a request for the USPTO to retrieve the priority application, however this request appears to have been improperly made. Applicant is responsible for ensuring priority documents are filed with USPTO in a timely manner, and these documents have not been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b)  as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 18 recites the limitation "determining the most probable cause" in the preamble.  There 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-11, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh, et al., U.S. PGPUB No. 2015/0257712 (“Sarrafzadeh”), in view of Le Guilcher, et al., U.S. PGPUB No. 2020/0170507 (“LG”). 
Sarrafzadeh teaches a system and method for detecting medical events. With regard to Claim 1, Sarrafzadeh teaches a system for determining a most probable cause of an event, comprising: 
a processing subsystem configured to: receive an event signature ([0035] describes that a patient data processing system receives patient data collected from a monitoring device); 
determine an event based on the event signature ([0036] describes that collected data is annotated to indicate the occurrence of one or more medical events); 
determine an entropy of the event ([0038] describes extracting segments from the annotated data; [0040] describes that features are then extracted, and [0044]-[0046] describe that feature selection can be performed by calculating entropy for the purpose of feature selection); 
connect with a plurality of historical data documents ([0038] describes that positive segments can be extracted from a patient data store, identifying segments from stored data annotated as pertaining to a particular medical event. [0031] describes this data store as having a wide variety of documents related to patients); 
determine information gain of at least a first subset of the plurality of historical data documents ([0044] describes that information gain of particular features extracted from the annotated patient data document is calculated); 
identify and index a plurality of relevant documents from the first subset of the plurality of historical data documents based on the information gain and a determined threshold ([0047] describes that information gain for extracted features is used to select features from among those extracted from the patient data store, where features are included having a strength above a threshold as determined by information gain); 
determine one or more probable reasons of the event based on the plurality of relevant documents ([0049] describes that the extracted annotated features are used to construct a precursor pattern detection model; [0050] describes that the precursor pattern is stored in association with the identification of the medical event, thereby identifying various monitoring signal patterns which may cause the event to occur; and 
determine the most probable cause of the event at least based on the one or more probable reasons, the plurality of relevant documents and the plurality of historical data documents ([0050] describes that the model identifies a medical event related to the identified medical event for which the patterns have been extracted and processed, where the extraction process includes the identified relevant data from the entirety of the documents stored at the patient data store).
Sarrafzadeh, in view of LG teaches a processing system coupled to a smart lighting subsystem, and receiving an event signature from the smart lighting subsystem. Sarrafzadeh teaches the processing system and transmitting an event signature, as described above. LG teaches at [0004] that the invention is intended to monitor patients and notify health professionals. [0086] describes that the system monitors patient status and provides the information to an information system. [0051] describes that the system can be combined with artificial lighting that can also transmit data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Sarrafzadeh with LG. LG describes at [0003] that the methods described therein are aimed at providing automated monitoring, including in users’ 
Claim 13 recites a method carried out by the system of Claim 1, and is similarly rejected as obvious per above. 
With regard to Claim 2, Sarrafzadeh teaches that the processing subsystem is configured to determine the event by converting the event signature into text. [0036] describes that the annotations used to identify a condition for which a series of signals is a precursor comprise a textual description of the condition, such as a sleep apnea event. This description can then describe what event the model derived using each series of signals pertains to.
Claim 14 recites a method carried out by the system of Claim 2, and is similarly rejected as obvious per above.
With regard to Claim 3, Sarrafzadeh teaches that the processing subsystem is configured to determine the information gain of at least the first subset of the plurality of historical data documents by: scanning the plurality of historical data documents to identify a presence of the text in the plurality of historical data documents; determining the first subset of the plurality of historical data documents based on the presence of the text in the plurality of data documents; determining a plurality of entropies of the first subset of the plurality of historical data documents; and determining the information gain of the first subset of the plurality of historical data documents based on the plurality of entropies of the first subset of the plurality of historical data documents and the entropy of the event. [0044]-[0047] describes that the data from the patient data store has features extracted therefrom by calculating information gain of 
Claim 15 recites a method carried out by the system of Claim 3, and is similarly rejected as obvious per above.
With regard to Claim 8, LG teaches a plurality of sensing devices disposed in the smart lighting subsystem and configured to generate the data signature representative of a measurement or an activity; and a receiver coupled to the plurality of sensing devices and the processing subsystem, wherein the receiver is configured to receive the data signature from the plurality of sensing devices and transmit the data signature to the processing subsystem. [0042] describe the variety of sensors used to monitor a patient through the system. [0044]-[0045] describe a variety of transmitters for transmitting the sensor data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Sarrafzadeh with LG. LG describes at [0003] that the methods described therein are aimed at providing automated monitoring, including in users’ homes. Therefore, one of skill in the art would seek to combine elements of LG with Sarrafzadeh, in order to improve functionality of the system to incorporate it in a wider number of contexts for monitoring patients.
With regard to Claim 9, Sarrafzadeh teaches that the processing subsystem comprises a cloud computing subsystem. [0026] describes that the system which receives and processes patient data is located remotely and receives and processes data from several clients.

With regard to Claim 11, LG teaches a wearable band configured to: generate signals representative of physiological measurements of a user wearing the wearable band; and transmit the signals representative of the physiological measurements to the receiver. [0093] describes that the monitoring can be enclosed in a wearable band, such as a bracelet, belt, or pendant, or affixed using a fabric vest. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine LG with Sarrafzadeh, in order to improve convenience by providing a wider array of implementation choices that may better suit some end users’ needs.
Claims 19 and 20 recite a system incorporating system elements described in Claims 1, 3, and 8-11, and the claims are similarly rejected as obvious for the reasons given above with regard to those claims.




Allowable Subject Matter
Claims 4-7, 12, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/11/2022